        Case 1:18-cr-20758-MGC Document 20 Entered on FLSD Docket 12/21/2018 Page 1 of 4
(Rev03/2%I6)
                                       IJNITED STATES olsTRlcT C O URT
                                       sourrllEltN olsTRlcT oF Z'LORIOA
                                     AIYEARANCEBoNo:/* ;tQ'>Jpot4:2 ?.X X .
                         C ASE N O .:18-20758-CR-C00%

UNITED STATES OF AM ERICA
                          Plaintil                         JAXL# /:1:1-lo9
V.
   M ANUEL ANTONIO BALDIZON M ENDEZ

                          Defendant,
                                           /
 1,theundersiN eddefendantandIorwe,theundersignedsureties,jointlyandseverallyacknowledgethatweandour
 personalrepxseltativesjointlyands verally,areboundto paytheUnite StatesofAmerica,thesum of
 s               tk A :              q           v = a                   o vb                                .
                                         STANDARD CONDITIONS OF BO ND

 Theconditionsofthisbond are thatthedefendant:
        1. Shallappear btfore this court and at such other placesasthe defendantm ay be required to appear,in
 accordance with any and allorders and dkections relating to the defendant's appearance in this cast,including
 appemanceforviolation ofaconditionofthedefendant'sreleaseasmaybeorderedornotifedbythiscourtoranyother
 United StatesDistrictCourtto which the defendantmaybeheld to answerorthecausetransferred. Thedefendantis
  toabidebyanyjudgmententeredinsuchmatterbysurrendelingto serveanysentenceimposedandobeyinganyorder
  ordkectionincormectionwithsuchjudgment.Thisisacontinuingbond,includinganyproceedingonappealorreview,
  which shallremain infullforceand eflkctuntilsuch time asthecourtshallorderotherwise.
         2.M aynotatanytime,foranyreasonwhatever,leavetheSouthernDistrictofFloridaorotherDistricttowhich
  thecasemayberem oved ortransferred a:erheorshehasappeared in such Districtpursuantto theconditionsofthis
  bond,withoutftrstobtainingwrittenpermissionâom thecourt,exceptthatadefendantordered removedortransfel-    red
  to anotherdistrictmaytravelto thatdistrictasrequired forcourtappearanctsand trialpreparationuponwrittennotice
  to the Clerk ofthiscourt orthecourtto which the casehasbeen removed ortransferred. The Southern Districtof
  Florida consistsofthe following counties:M onroe, M iaml-D ade, Brow ard,Palm Beach,M artin,St.Lucie,
  Indian m ver,Okeechobee, and H ighlands.
               3.M aynotchangehisorherpresentaddressasrecordedon thisbond withoutpriorpennission inwriting from
  thecourt.
         4.Isrequkedto appearin courtatalltimesasrequired bynotice given by the courtoritsclerk to theaddress
  on thisbond orin open courtorto theaddressaschanged bypermission âom thecourt.Thedefendantisrequked to
  ascertain 9om theClerk ofCourtordefense cotm selthetimeand place ofallscheduled proceedingson the case. In
   no eventm ay a defendantassum e thathis orhercasehasbeen dismissed unless the courthas entered an order of
   dismissal.
           5. The defendantmustcooperate with law enforcemento/ cers in the collection ofa DNA sample ifthe
   collection isrequked by 42U .S.C.Section 14135a.
                                                                                          --e* '---   'i
               6.ShallnotcommltanyactinviolationofstateorfederalIaws.
                               .
                                                                                                      /a.4o./e
     Case 1:18-cr-20758-MGC Document 20 Entered on FLSD Docket 12/21/2018 Page 2 of 4


                                                            DEFEN DANT: MANUELANTONIOBALDIZONMENDEZ
                                                            CASE N UM BER: l8-20758.CR.COOKE
                                                            PAGE TW O

                                    SPECIAL CO NDITIONS O F BOND
In addition to compliancewith the previously stated conditionsofbond,thedefendantmustcomply with the special
conditionscheckedbelow :
X a. Surrenderallpassportsandtraveldocuments,ifanyy.tothePretrialServicesOëceandnotobtainanytravel
     documentsduringthependencyofthe  xc
                                       ase;w I< /: 3oD4Y<-
                                       a                                          #h              .
Yb.RaeporttoPretrialServicesasfoll
      ueek by telephone;
                                 ows:AJJdirectedor               timels)a-ckinpersonand           timels)
Z c. Submittosubstanceabusetestingand/ortreatment;
Z d. Reâainâom excessiveuseofalcohol,oranyuseofanarcoticdrugorothercontrolledsubstance,asdefmed
      insection 102oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescriptionbyalicensed medical
      practitioner;
   e. Participatei
                 nmentalhealthassessmentand/ortreatment;(> m kxwlw!1
   f Participateand tmdergo a sex oFense specifcevaluationand treatm ent;
U1g. Maintainoractivelyseekfull-timeemplom ent;
V Ih. Maintainorbeginaneducationalprogram;
F-li. Avoida11contactwithvictimKoforwitnessestothecrimescharged,exceptthroughcounKel;
Z j. Refrainâom possessingaXearm,destmctivedeviceorotherdangerousweapons;
f'-lk. Noneofthesignatoriesmay sell,pledge,mortgage,hm othecate,encumber,etc.,anyrealpropertytheyown
       untilthebond isdischarged,orotherwisemodifedbytheCourt;
X 1.Ma ynotvisitcommercialtransportationestablishment:airport
    train stations,etc.;
                                                            s,seaport/marinas,commercialbusterminals,
Z m.Noaccesstotheintemetviaanytypeofconnectivitydevice(i.e.computers,pda'
                                                                        s,cellularphones,fv'
                                                                                           s),and
       follow instructionsasoutlined in theagreementwaiverprovided to you byPretrialServices;
N n. HOME CONFINEM ENT PROGRAM The defendantshallparticipate in one ofthe following home
       confmementpropam componentsandabidebya1ltherequirementsoftheprogram whichZ willnator
       Z willincludeelectronicmonitoringorotherlocationverincationsystem,paid forbythe
       defendantbasedupon Ne erabllitytopayZ orpaid forbyPretrialSen icesZ .
       Z Curfew:Youarerestrictedtoyourresidenceeveryday9om           to       ,orasdkectedby
              the Court.
       IZ HomeDetention:Youarerestrictedtoyourresidenceata11timesexceptfor:Z medicalneedsor
           treatment,Z ceurtappearances,Z attorne visitsorcourtorderedobliations,and Z
              other                                                                                    .

Z o.HALFWAY HOUSE PLACEM ENT The defendantshallreside ata halfway house orcommunity
       correctionscenterand abideby a1lthe rulesand regulationsoftheprogram .
       Youarerestrictedtothehalfwayhouseatalltimesexceptfor:Z employment;Z education;
       Z religiousservices;Z medical,substanceabuse,ormentalhealth treatment;Z attorney
       visits;Z courtappearances;Z courtordered obligations; Z reportingtoPretrialServices;
       and Z other
L p. Maytraveltoandâom:                                    ,andmustnotifyPretrialServicesoftravelplans
       beforeleaving and upon return.                              -
                                                              $1- .azo . /            5 /b'c. w c .
    q. Complywith thefollow ing additionalconditionsofbond:
                                                                            -     . Ia .ia*t@
     Case 1:18-cr-20758-MGC Document 20 Entered on FLSD Docket 12/21/2018 Page 3 of 4


                                                            DEFENDAN T: MANUELANTONIOBALDIZONMENDEZ
                                                            CASE NUM BER: 18-20758-CR-C00%
                                                            PAGE THREE

                      PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

      Violation ofany oftheforegoing conditionsofreleasemayresultintheimmediateissuanceofawarrantforthe
defendant'sarrest,arevocationofrelease,anorderofdetention,asprovidedin 18U.S.C.j3148,forfeitureofanybail
posted,and aprosecution forcontemptasprovided in 18 U.S.C.j401,which could resultin apossible term of
imprkonmentora fme.
       Thecommission ofany oFense while on pretrialreleasemay resultin an additionalsentenceupon conviction
for such oFense to a term of imprisonm entof not more than ten years,if the oFense is a felony;or a term of
imprkonment ofnotmore than one year,iftheoFenseisam isdemeanor. This sentenceshallbeconsecutiveto any
othersentence and mustbeimposed in addition to thesentencereceived fortheoflknseitself

      Title 18 U.S.C.9 1503 makes ita criminaloflknsepunishable byup to Gve yearsofimprisonmentand a
$250,000fmetoZtimidateorattempttointimidateawitness,jurororolcerofthecourt;18U.S.C.j 1510makesit
a criminaloFense pllnishable by up to five years of imprisonment and a $250,000 fme to obstruct a criminal
investigation;18 U.S.C.j 1512 makesita criminalofense punishableby up to ten yearsofimprisonmentand a
$250,000 fme to tamperwith a witness,victim orirltbrmant;and 18 U.S.C.j 1513 makes ita criminaloFense
ptmishablebyup to ten yearsofimprisonmentand a $250,000 fme to retaliateagainstawitness,victim orinfonm nt,
orthreatento do so.

      ItisacriminaloFenseunder18U.S.C.j3146,ifaherhavingbeenreleased,thedefendantknowinglyfailsto
appearasrequked by the conditionsofrelease,orto surrenderforthe service ofsentencepursuantto a courtorder.
Ifthedefendantwasreleasedin connectionwithachargeotlorwhileawaiting sentence,surrenderfortheserviceof
a sentence,orappealorcertiorariaherconviction for:

       (1)   anoflknsepunishableby death,lifeimprisonm ent,orimprisonm entforaterm offheenyearsormore
             thedefendantshallbe fmed notmorethan $250,000orimprisoned fornotmorethanten years,orboth;
             an oFensepunishable by imprisonmentforaterm offveyearsormore,butlessthan fAeen years,the
       (2)
             defendantshallbefmed notmorethan $250,000orimprisoned fornotmore thanfveyears,orboth;
       (3)   anyotherfelony,thedefendantshallbefmed notmorethan $250,000orimprisonednotmorethantwo
             years,orboth;
       (4)   amisdemeanor,the defendantshallbefmed notmorethan $100,000 orhnprisoned notmorethan one
             year,orboth.
       A term ofimprisonmentimposed for failure to appear or surrender shallbe consecutive to the sentence of
imprisonmentforanyotherolense.ln addition,afailureto appearmayresultintheforfeitm eofanybailposted,which
meansthatthedefendantwillbeobligatedto paythefullamountofthebond,whichm aybeenforced byal1applicable
lawsoftheUnited States.




                                                                          N    e
                                                                                   l2 -2* -tk
                                                            #
      Case 1:18-cr-20758-MGC Document 20 Entered on FLSD Docket 12/21/2018 Page
                                                                 MANUELANTONI    4ZON
                                                                            O BALDIof 4MENDBZ
                                                                       DEFEN D AN T :
                                                                       CASE NUM BER: 18-20758-CR-COOKE
                                                                       PAGE FO U R
                             PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violationby thedefendantofany oftheforegoing conditionsofreleasewillresultin an imm ediateobligationbythesuretyorsxzretiesto
paythefullamountofthebond.Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialofticerofany
UnitedStatesDistrictCourthaving cognizanceoftheaboveentitled m atteratthetimeofsuch breach,and ifthebond isforftittdandthe
forfeitureisnotsetasideorremitted,judgmentmaybeentereduponmotioninsuchUnitedStatesDistrictCourtagainsteachsuretyjointly
and severallyfortheamotmtofthebond,togetherwith interestandcosts,and executionmaybeissuedand paymentsecuredasprovidedby
theFederalRulesofCriminalProcedureand otherlawsoftheUnited States.
                                                     SIGNATURES
Ihavecarefullyreadand Iunderstand thisentireappearancebond consisting offour pages,orithasbeen read to me,and,ifnecessary,
translatedintomy nativelanguage,andIknow thatlam obligatedby1aw tocomplywithal1oftheterm softhisbond.Ipromiseto Qbey all
conditionsofthisbond,to appearin courtasrequired,and to surrenderforservice of any sentenceimposed.Iam awareofthepenalties
and sanctionsoutlinedinthisbond forviolationsoftheterm softhebond.
IfIam an agentacting fororon bchalf ofa corporate surety,I fM herrtpresentthatl am a duly authorized agentfortht corporate
suretyand havefullpowertoexecutethisbond in theamountstated.

NO TE:Page 5 ofthisform M UST becom pleted before the bond willbeaccepted for iling.

                                                          DEFjNDANT#
signedthis4bY ayof tœceaYz,20                        at M thN t                            ,Florida          ,
signedandackno le ge before e:                             DEFBNDANT:ISigMH e)
wllxEss:                       .                           city: R l88 -d                        state:
      Wikk4Ad. .CGdï- Tf#*(
                         copoltx'
                                rzsuRETv- Nos Appzt *
                                                    <
 Signedthip      ..
                  day of                    ,20      at                      -            ,Florida

 SURETY;                                                    AGENT:(Signature)
 City;                      State:                          PRINT NAM E:

                                                     INDIVIDUAL SURETIES
                                                                                                              *
                                                 w

 s
  ignedthisl-
            .dayofDe< ,20 zt IA -Florida signedthiszldayofX < ,201* t#é k4 ,Florida
 SURETY:(signatu%*.
                ref t                ovto        tww.- -V         ETY:(signature
                                                                    XAME:       )
                                                                               Aw         q *         .Kp.a4           #43:
 PRINT NAM E:                                        -
 RELATIONSHIPTO D FENDANT:                                   RELCTIONSHIPTO DEFENDAK : o
 City:f#AtTze f Jkdma Yâstate:                               City:   '     CQl* A6* : Q

                                            at            ,Florida Signed this   day of      ,20.     at    ,Florida
 Signedthis    day of                ,20.

 SURETY:(Signature)                                          SURETY:(Signature)                                     ---
 PRINT NAM E:                                                PRINT NAM E:                                         --
 RELATIONSHIP TO DEFENDANT                                   RELATIONSHIP TO DEFENDANT:
 (rity:                  State;                              (lity2                -Stat :                        .-


                                                     APPRO VAL BY CO URT

  Date:         fè u'1lv
                                                                    UNITED STAT S M A ISTM TE JUDGE
